t c no united_states tax_court baine p and mildred c kerr donors petitioners v commissioner of internal revenue respondent docket no filed date in ps and their children formed two family limited_partnerships kflp and kilp the kflp and kilp partnership agreements contain identical restrictions on liguidation of the partnerships in date ps transferred limited_partnership interests in kflp and kilp to the university of texas the university on date ps created separate grantor retained annuity trusts grat’s ps each transferred a 535-percent class b limited_partnership_interest in kflp to their grat’s the grat’s remainder interests were intended to benefit ps grandchildren through generation-skipping trusts on date the university was admitted as a limited_partner of kilp on date and ps transferred limited_partnership interests in kilp to their children ps filed federal gift_tax returns for and ps computed the value of the limited_partnership interests in kflp that they transferred to the grat’s by applying discounts for lack of liquidity and minority interest ps computed the value of the limited_partnership interests in kilp that they transferred to their children by applying a discount for lack of liguidity r determined that sec_2704 i r c bars ps from applying a discount for lack of liquidity in computing the value of the partnership interests that ps transferred to the grat’s and to their children ps filed a motion for partial summary_judgment arguing that sec_2704 i r c is not applicable alternatively because the grat’s trustees received only assignee interests as opposed to limited_partnership interests the disputed transfers must be valued as assignee interests under sec_25_2512-1 gift_tax regs and the restrictions on liquidation set forth in the partnership agreements do not constitute applicable restrictions within the meaning of sec_2704 i r c held ps transferred limited_partnership interests to the grat’s in both form and substance held further pursuant to sec_25_2512-1 gift_tax regs the value of the limited_partnership interests is equal to the price that a hypothetical willing buyer would pay to a willing seller for the limited_partnership interests held further the restrictions on liquidation in dispute do not constitute applicable restrictions within the meaning of sec_2704 i r c john w porter for petitioners lillian d brigman and john d maceachen for respondent - - opinion jacobs judge this matter is before the court on petitioners' motion for partial summary_judgment filed pursuant to rule petitioners contend that they are entitled to partial summary_judgment that sec_2704 is not applicable in valuing the limited_partnership interests that they transferred to their grantor retained annuity trusts and to their children during and for the reasons set forth below we will grant petitioners' motion background baine p kerr and mildred c kerr were married in and have four adult children baine p kerr jr john caldwell kerr james robinson kerr and mary kerr winters the kerr children the all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all section references are to the internal_revenue_code as amended petitioners also moved for partial summary_judgment that their interests in the grantor retained annuity trusts were qualified interests within the meaning of sec_2702 respondent subsequently conceded the point and we issued an order granting so much of petitioners' motion for partial summary_judgment as pertained to that issue the following summary of the relevant facts is based on the parties' stipulations with attached exhibits and other pertinent materials in the record they are stated solely for the purpose of deciding the pending motion and are not findings_of_fact for this case see rule a fed r civ p a - kerr children are financially independent petitioners have grandchildren petitioners both graduated from the university of texas baine p kerr petitioner also graduated from the university of texas law school after serving in world war ii petitioner joined the law firm of baker botts in houston texas subsequently was admitted as a partner and ultimately managed the firm's corporate law department petitioner left baker botts to serve in various executive positions at pennzoil co between and petitioner served on pennzoil's board_of directors and as president in he received a dollar_figure million bonus for work that he had performed in a lawsuit that pennzoil had filed against texaco s stacey eastland hastland an attorney at baker botts advised petitioners on estate_planning matters for many years rastland has written extensively on the use of family limited_partnerships and particularly transfers of assignee interests as an estate_planning tool ’ in date eastland proposed that petitioners create two limited_partnerships eastland advised petitioners that the limited_partnerships could be used as a source see eastland family limited_partnerships non-transfer tax benefits probate and property mar date eastland the art of making uncle sam your assignee instead of your senior partner the use of partnerships in estate_planning sd ali- aba date - - for making gifts to their children eastland further advised petitioners that the partnerships should include a charity as a partner in light of the recent enactment of sec_2704 and to make sure that traditional valuation rules apply to the partnerships kerr issue gst_trust on date petitioners as grantors and their children as trustees executed a document entitled agreement creating the kerr issue gst trusts the agreement provided that each of the kerr children would act as the trustee of a separate trust under which he or she would be the primary beneficiary the agreement further provided that each trust would terminate upon the death of the primary beneficiary and that any remaining trust property would pass to the living issue of the primary beneficiary ie the kerr grandchildren on date petitioners executed separate wills which included pour over provisions to the kerr issue gst trusts in an amount equal to the available generation-skipping tax exemption sec_2704 quoted infra pp generally provides that restrictions on the liquidation of a family_partnership will not be considered in valuing a gift of a partnership_interest from one family_member to another if the family has control of the partnership before the transfer and the family can remove the restriction on liquidation after the transfer kerr family limited_partnership on date petitioners and the kerr children executed an agreement forming the kerr family limited_partnership kflp under the texas revised limited_partnership act trlpa tex rev civ stat ann art 6132a-1 west supp petitioners made all capital contributions to kflp in the form of three life_insurance policies on their lives with a face_amount totaling approximately dollar_figure million the kerr children did not make any capital contributions to kflp at the time kflp was formed petitioners were the sole general partners however petitioners immediately assigned a portion of their general_partnership interest to each of the kerr children in particular each of the kerr children received a 2325-percent kflp general_partnership interest there is no evidence in the record that petitioners executed a written consent admitting the kerr children as general partners of kflp following the transfers described above petitioners retained the following partnership interests in kflp a combined percent class a limited_partnership_interest a combined pursuant to sec dollar_figure of the kflp partnership_agreement class a limited partners were entitled to an annual guaranteed_payment percent general_partnership interest and a combined percent class b limited_partnership_interest kerr interests limited_partnership on date petitioners their children and kflp executed an agreement forming the kerr interests limited_partnership kilp under trlpa petitioners made all capital contributions to kilp in the form of stocks bonds and real_estate with an aggregate fair_market_value of approximately dollar_figure million the kerr children did not make any capital contributions to kilp at the time kilp was formed petitioners were the sole general partners however petitioners immediately assigned all of their general_partnership interest in kilp to kflp and a portion of their class b limited_partnership_interest in kilp to kflp and the kerr children in particular kflp received a 2-percent general_partnership interest and an 18-percent class b limited_partnership_interest in kilp while the kerr children each received a percent class b limited_partnership_interest in kilp there is no evidence in the record that petitioners executed a written consent admitting kflp as a general_partner of kilp following the transfers described above petitioners retained a combined 100-percent class a limited_partnership_interest in kilp’ and a combined 686-percent class b limited_partnership_interest ’ pursuant to sec dollar_figure of the kilp partnership_agreement class a limited partners were entitled to an annual guaranteed_payment --- - in petitioners transferred additional assets to kilp with an aggregate fair_market_value of approximately dollar_figure million partnership agreements the kflp and kilp partnership agreements are identical in all material respects they include a number of provisions pertinent to the pending motion section dollar_figure of the partnership agreements states that the general partners shall appoint petitioners to serve jointly as the managing partner that if either petitioner fails or ceases to serve as managing partner then the other shall continue to serve as managing partner and if both petitioners cease or fail to serve as managing partner then mary kerr winters shall serve as managing partner sec_3_10 states the general_rule that no limited_partner shall have any control_over the management of the partnerships however sec_3 e states that the partnership shall not take action with respect to certain enumerated major decisions without prior written consent of a majority of the limited partners sec_3_10 identifies major decisions as extraordinary events such as the partnership's filing a petition in bankruptcy any act that would make it impossible to carry on the partnership's business and any act in contravention of the partnership_agreement --- - section dollar_figure states that no person shall be admitted as a general or limited_partner without the consent of all general partners except as provided in article viii of the agreements sec_3_10 states that no other person may become a limited_partner of the partnerships except by way of a transfer permitted under and effected in compliance with the partnership agreements sec_3_10 states that limited partners shall not be entitled to the withdrawal or return of their contributions to the partnerships except to the extent if any that distributions are made pursuant to the partnership agreements or upon termination of the partnerships section dollar_figure states the general_rule that no limited_partner or spouse of a limited_partner shall make a disposition of an interest in the partnership owned or held by him except with the consent of the partnership and all other partners the term disposition is defined in section dollar_figure as any sale assignment gift exchange transfer change in beneficial_interest of any trust or estate distribution from any trust or estate change in ownership of a corporate or partnership partner or any other_disposition of a limited_partnership_interest whether voluntary or involuntary direct or indirect however section dollar_figure states that the pertinent sections of article viii of the partnership agreements are summarized infra pp -- - a disposition does not include a transfer to a permitted assignee the term permitted assignee is defined in section dollar_figure to include among others each existing partner any person who is a lineal descendant of both petitioners a trustee of any trust that 1s more than percent actuarially held for permitted assignees any partnership owned exclusively by permitted assignees or a charity section dollar_figure states that any limited_partner desiring to make a disposition of all or any part of his or her limited_partnership_interest shall first submit a written offer to sell the limited_partnership_interest to the partnership and the remaining partners sections dollar_figure and dollar_figure set forth a formula for determining the amount that the partnership or partners will pay for such limited_partnership interests section dollar_figure states that any disposition of a limited_partnership_interest shall be effective only to give the assignee the right to receive the share of profits to which his assignor would otherwise be entitled section dollar_figure states in pertinent part that upon the transfer of a general_partnership interest to a permitted assignee the general partners shall admit the transferee into the partnership as a class b limited_partner section dollar_figure states that no person not already a partner shall become a partner or acquire any rights to participate in the management of the partnership except with the unanimous consent of the partners however the provision further states that the terms of article viii shall apply to an assignee as if he were a substituted partner section dollar_figure states that no limited_partner shall have the right to withdraw from the partnerships before the partnerships dissolve and liguidate however class b limited partners have a put right e the right to require the partnership to purchase part or all of a class b limited_partnership_interest at fair_market_value as defined in section the latter section defines fair_market_value under the so-called willing buyer willing seller standard with the caveat that the hypothetical willing buyer of the limited_partnership_interest will have no withdrawal or put rights section dollar_figure sets forth the liquidation provisions at the center of the present controversy section dollar_figure states that the partnerships will dissolve and liquidate on the earlier of december by agreement of all the partners or on the occurrence of certain narrowly defined acts of dissolution transfers to university of texas petitioners donated approximately dollar_figure to the university of texas the university between and between and petitioners donated dollar_figure to the university to establish the mildred caldwell and baine perkins kerr centennial professorship in english history and culture in petitioners donated pennzoil co stock valued at dollar_figure to the university to enhance the aforementioned endowment and to redesignate the professorship as a chair--the mildred caldwell and baine perkins kerr centennial chair in english history and culture on date petitioners and a representative of the university executed two documents entitled assignment of partnership_interest which state that petitioners were transferring to the university one value unit of a class a limited_partnership_interest in kflp and nine value units of a class a limited_partnership_interest in kilp the assignments state that petitioners desired to assign a portion of their interests in kflp and kilp as more particularly described in schedule i thereto schedule i to the assignments states in pertinent part the assigned partnership_interest constituted a class a limited_partnership_interest in the partnerships when owned by assignors and when owned by assignee shall constitute a class a limited_partnership_interest in said partnership on date the kilp partnership_agreement was amended to state that the university would be admitted as a class a limited_partner transfers to grantor retained annuity trusts on date petitioner baine p kerr created the baine p kerr retained annuity_trust under which he served as the sole initial trustee on the same date petitioner mildred c kerr created the mildred caldwell kerr retained annuity_trust under which she served as the sole initial trustee the above- described trusts will hereinafter be referred to as the grat’s the grat’s were structured to provide petitioners with two annuity payments---the first payment was due_date and the second payment was due_date the grat’s were each set to terminate on the earlier of date or the date of the grantor's death on date petitioners each executed a document entitled assignment of partnership_interest stating that they were each transferring to the grat’s trustees a 535-percent class b limited_partnership_interest in kflp as more particularly described in schedule i thereto the parties agree that the grat’s trustees were permitted assignees within the meaning of section dollar_figure of the kflp partnership_agreement schedule i to the assignments states in pertinent part the assigned partnership_interest constituted a class b limited_partnership_interest in kflp when owned by assignor and when owned by assignee shall constitute a class b limited_partnership_interest in said partnership on date and date petitioners each executed documents entitled assignment of annuity in which they sold the rights to their annual grat’s annuity payments in exchange for promissory notes from the grat’s on date and date the grat’s transferred demand notes to petitioners as required under the assignments described above the original principal amounts due on the date grat’s demand notes held by petitioners baine p kerr and mildred c kerr were dollar_figure and dollar_figure respectively on date petitioners in their individual capacities and as grat’ss trustees executed documents entitled security agreement-assignment of partnership_interest under which the grat’s assigned to petitioners as security for the grat’s demand notes the grat’s class b limited_partnership interests in kelp during petitioners received interest payments on the grat’s demand notes totaling dollar_figure the grat’ss were terminated on date and the remaining assets and liabilities of the grat’s were transferred to the kerr issue gst trusts by separate agreements dated date petitioners agreed that the remaining principal and interest payments due on the date grat’s demand notes--then the liabilities of the various kerr issue gst trusts----would be forgiven subject_to the condition that the trustees agree to pay any federal and state gift estate inheritance transfer succession and generation-- skipping transfer_tax associated with the transfer -- - additional transfers to the kerr children on date petitioners each transferred a percent class b limited_partnership_interest in kilp to each of the kerr children on date petitioners each transferred a 09375-percent class b limited_partnership_interest in kilp to each of the kerr children petitioners' federal gift_tax returns petitioners filed federal gifts tax returns for in which they reported gift_tax liabilities attributable to the transfers that they made to the grat’s trustees and to their children in an appraisal report attached to the returns prepared by howard frazier barker elliott inc petitioners determined the fair_market_value of the kflp class b limited_partnership interests that they transferred to the grat’s trustees by applying a 25-percent discount for lack of liquidity or marketability to the value of the kilp interests held by kflp and a 5-percent minority-interest discount and a 35-percent discount for lack of liquidity or marketability on the net asset value of kflp's assets petitioners computed the fair_market_value of a 535-percent limited_partnership_interest in kflp as follows total net asset value kflp dollar_figure less class a capital_account big_number limited_partnership percentage nav of the interest big_number minority-interest discount marketable minority interest value big_number discount for lack of marketability big_number fair_market_value big_number -- - petitioners further reported that percent of the fair_market_value of the kflp class b limited_partnership interests that they transferred to the grat’s trustees was attributable to their retained annuities while the remaining percent or dollar_figure rounded represented the amount of their taxable_gifts to the remainder beneficiaries of the grat’s petitioners computed the fair_market_value of the kilp class b limited_partnership interests that they transferred to their children in and by applying a 25-percent discount for lack of liquidity or marketability respondent's determinations respondent issued a notice_of_deficiency to petitioner baine p kerr determining deficiencies of dollar_figure and dollar_figure in his federal gift_taxes for and respectively respondent issued a notice_of_deficiency to petitioner mildred c kerr determining deficiencies of dollar_figure and dollar_figure in her federal gift_taxes for and respectively respondent determined among other things that petitioners had understated the values of both the kflp interests that they had transferred to the grat’s trustees in and the values of the kilp interests that they had transferred to their children in and as follows partnership reported respondent's year interest value determination kf lp dollar_figure 1dollar_figure kilp big_number big_number kilp big_number big_number a substantial portion of the difference between the value that petitioners reported for this item and the value that respondent determined is attributable to the sec_2702 issue that respondent subsequently conceded respondent determined in pertinent part that the restrictions on liguidation set forth in section dollar_figure of the kflp and kilp partnership agreements constitute applicable restrictions within the meaning of sec_2704 and that these restrictions should have been disregarded in valuing the limited_partnership interests procedural history after petitioners filed a timely joint petition for redetermination and respondent filed an answer to the petition petitioners filed the motion for partial summary_judgment currently pending before the court petitioners raise several alternative arguments in support of their position that respondent erred in applying sec_2704 in this case petitioners' primary contention is that the interests that they transferred to the grat’s trustees were merely assignee interests in connection with this argument petitioners maintain that sec_2704 does not apply to the valuation of the transferred interests because the limited rights of assignees under the partnership agreements are no -- - more restrictive than the restrictions imposed on assignees under trlpa see sec_2704 b b respondent filed an objection to petitioners' motion for partial summary_judgment asserting in part that petitioners had not properly raised the assignment issue in their petition petitioners filed a response to respondent's objection and a motion for leave to file an amendment to petition and lodged an amendment to petition with the court raising the assignee issue the court granted petitioners' motion for leave and filed petitioners’ amendment to petition respondent subsequently filed an amended answer to the amendment to petition respondent also filed a supplemental objection to petitioners’ motion asserting that facts remained in dispute regarding petitioners' intent in making the disputed transfers initially this matter was called for hearing in washington d c during the hearing counsel for petitioners conceded that because the kerr children were already limited partners of kilp when petitioners transferred additional kilp interests to them in and the kerr children received limited_partnership interests as opposed to assignee interests however petitioners argued that these property interests should be valued for federal gift_tax purposes as asssignee interests under the willing buyer willing seller standard set forth in sec_25_2512-1 gift_tax regs while accepting petitioners concession regarding the transfers to the kerr children counsel for respondent argued that additional discovery was needed to determine the nature of the property interests that petitioners transferred to the grat’s trustees in response to these developments the court informed the parties that it intended to define the property interests that petitioners had transferred to the grat’s trustees and decide the legal question of the applicability of sec_2704 before conducting a trial on valuation issues in this regard the court directed the parties to proceed with informal_discovery submit a stipulation of facts to the court and prepare for a partial trial if necessary on the issue of the nature of the property interests that petitioners had transferred to the grat’s trustees this matter was subseguently called for a partial trial in houston texas the parties filed a stipulation of facts and the court received testimony from eastland petitioner mary kerr winters and james robinson kerr following the aforementioned hearings the parties filed additional memoranda discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b the party opposing the motion cannot rest upon the allegations or denials in the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d the moving party however bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see 85_tc_267 on the basis of the record presented we are satisfied that there are no material facts in dispute with regard to the issues raised in petitioners' motion for partial summary_judgment sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift - pursuant to sec_25_2512-1 gift_tax regs the value_of_the_gift is the price at which such property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts see 411_us_546 in the omnibus budget reconciliation act of obra publaw_101_508 sec a stat congress enacted a series of special valuation rules applicable to transfers of interests in corporations partnerships and trusts one of these provisions sec_2704 provides sec_2704 b certain restrictions on liquidation disregarded --- in general --for purposes of this subtitle if- a there is a transfer of an interest in a corporation or partnership to or for the benefit of a member_of_the_transferor's_family and b the transferor and members of the transferor's family hold immediately before the transfer control of the entity any applicable_restriction shall be disregarded in determining the value of the transferred interest applicable_restriction ---for purposes of this subsection the term applicable_restriction means any restriction-- a which effectively limits the ability of the corporation or partnership to liquidate and -- - b with respect to which either of the following applies the restriction lapses in whole or in part after the transfer referred to in paragraph the transferor or any member_of_the_transferor's_family either alone or collectively has the right after such transfer to remove in whole or in part the restriction exceptions ----the term applicable_restriction shall not include-- b any restriction imposed or required to be imposed by any federal or state law sec_25_2704-2 gift_tax regs provides that an applicable_restriction is a restriction on the ability to liquidate the entity in whole or in part that is more restrictive than the limitations that would apply under the state law generally applicable to the entity in the absence of the restriction in sum sec_2704 generally provides that where a transferor and his family control a corporation or partnership a restriction on the right to liquidate the corporation or partnership shall be disregarded in determining the value of an interest that has been transferred from the transferor to a family_member if after the transfer the restriction on liquidation either lapses or can be removed by the family - - sec_2704 grants the secretary the authority to promulgate regulations providing that restrictions other than restrictions on liquidation shall be disregarded in determining the value of the transfer of any interest in a corporation or partnership among family members if the restriction has the effect of reducing the value of the transferred interest for transfer_tax purposes but does not ultimately reduce the value of the interest to the transferee to date the secretary has promulgated regulations concerning only restrictions on the liguidation of partnerships as previously mentioned respondent determined that section dollar_figure of the kflp and kilp partnership agreements which states that the partnerships shall liguidate upon the earlier of december or the consent of all the partners contains restrictions on the liquidation of the partnerships that constitute applicable restrictions within the meaning of sec_2704 respondent maintains that these restrictions must be disregarded in valuing the interests petitioners transferred to the grat’s trustees and to their children petitioners contend that sec_2704 is not applicable on a number of alternative grounds t petitioners' argument that interests transferred to grat’s trustees were assignee interests petitioners contend that sec_2704 does not apply to the kflp interests that they transferred to the grat’s trustees because -- - those interests were merely assignee interests under state law trlpa section a provides that an assignment of a partnership_interest does not dissolve a limited_partnership or entitle the assignee to become or exercise the rights or powers of a partner trlpa section a and provides that an assignee is allocated the income gain loss deduction or credit to which the assignor was entitled and until the assignee becomes a partner the assignor continues to be a partner and to have the power to exercise any rightss or powers of a partner trlpa section a provides that an assignee of a partnership_interest may become a limited_partner if and to the extent that the partnership_agreement provides for such a transition or on the consent of all partners relying on the definition of an applicable_restriction contained in sec_25_2704-2 gift_tax regs petitioners maintain that an assignee’s inability to force kflp to liquidate under the kflp partnership_agreement imposes no greater restriction than those imposed upon assignees under trlpa petitioners’ contention that the partnership interests they transferred to the grat’ss trustees were assignee interests as opposed to limited_partnership interests is based on a strict construction of the kflp partnership_agreement in particular although petitioners made the transfers to themselves as grat’s trustees petitioners nonetheless maintain that their children as kflp general partners had to consent to the admission of the - - grat’s trustees as limited partners pursuant to section dollar_figure of the kflp partnership_agreement taxpayers generally are free to structure a business transaction as they please even if motivated by tax_avoidance considerations see 293_us_465 861_f2d_494 7th cir affg 87_tc_1087 86_f2d_710 2d cir affg 33_bta_1003 however the tax effects of a particular transaction are informed by the substance of the transaction rather than its form in 435_us_561 the supreme court has articulated the principle as follows in applying this doctrine_of substance over form the court has looked to the objective economic realities of a transaction rather than to the particular form the parties employed the court has never regarded the simple expedient of drawing up papers 327_us_280 as controlling for tax purposes when the objective economic realities are to the contrary in the field of taxation administrators of the laws and the courts are concerned with substance and realities and formal written documents are not rigidly binding helvering v lazarus co u s the doctrine that the substance of a transaction will prevail over its form has been applied in federal estate and gift_tax cases see 945_f2d_359 10th cir estate of murphy v commissioner tcmemo_1990_472 see - - also 493_f2d_1225 4th cir johnson v commissioner supra on the basis of our review of the record we are persuaded by a number of factors that petitioners in substance as in form transferred limited_partnership interests to the grat’s trustees as discussed below the factors that we have relied upon in support of our holding on this point include petitioners' failure to respect the literal terms of the partnership_agreement the form of the transfers and the economic realities and tax motivation underlying the transfers a failure to comply with the partnership_agreement petitioners failed to adhere strictly to the literal terms of the kflp partnership_agreement governing transfers of general_partnership interests specifically when kflp was’ formed petitioners transferred three life_insurance policies on their lives to the partnership the kerr children did not contribute any assets to the partnership consistent with the terms of the partnership_agreement petitioners admit that they initially were the sole general partners of kflp pursuant to section dollar_figure of the partnership_agreement petitioners subsequently assigned a portion of their general_partnership interests in kflp to each of their children significantly under the plain language of section dollar_figure of the kflp partnership_agreement petitioners' inter_vivos transfers of -- p7 - general_partnership interests to their children who were permitted assignees within the meaning of section should have resulted in the admission of the kerr children as class b limited partners of kflp petitioners were free of course to override section dollar_figure of the partnership_agreement and admit the kerr children as general partners of kflp nevertheless considering the unambiguous terms of section it would have been reasonable to expect that petitioners would clearly document the admission of the kerr children as general partners of kflp by way of written consents given the lack of formality surrounding the admission of the kerr children as general partners of kflp we are left with the impression that petitioners either did not fully appreciate the terms of the kflp partnership_agreement or deemed formal consents to the admission of the kerr children as general partners to be unnecessary in either case petitioners' failure to take any formal steps in regard to the admission of the kerr children as general partners of kflp belies petitioners’ contention that the kerr childrens' formal consent was necessary to admit the grat’s trustees as limited partners of kflp b the form of the transfers petitioners transferred limited_partnership interests to themselves as grat’s trustees although it is agreed that the grat’s trustees were permitted assignees under section dollar_figure of the kflp partnership_agreement petitioners contend that the grat’s - - trustees could not be admitted to the partnership as limited partners without the consent of all the kflp general partners including the kerr children petitioner testified that he never considered whether he was transferring a limited_partnership_interest or an assignee interest to himself as a grat’s trustee further two of petitioners’ children testified that they were never asked to consent to the admission of the grat’s trustees as limited partners although petitioners argue that the absence of formal consents by the kerr children to the admission of the grat’s trustees as limited partners suggests that petitioners technically transferred assignee interests to themselves as the grat’ss trustees it is difficult to reconcile that position with the language petitioners used to document the transfers as noted earlier petitioners each signed a document entitled assignment of partnership_interest stating that assignor and assignee desire that assignor assign to assignee a portion of the partnership_interest of assignor in kflp such assigned partnership_interest being more particularly described in schedule i hereto in each case the assignment of partnership_interest further stated that all consents required to effect the conveyance of the assigned partnership_interest have been duly obtained further schedule i which identified the transferred interests as a class b limited_partnership_interest stated that the assigned - - partnership_interest constituted a class b limited_partnership_interest in kflp when owned by assignor and when owned by assignee shall constitute a class b limited_partnership_interest in said partnership read as a whole the language used in the assignment of partnership_interest establishes that petitioners transferred limited_partnership interests to themselves as the grat’s trustees although the documents refer to the grat’s trustees as assignees the description of the assigned interests contained in schedule i clearly states that the assignees will hold class b_ limited_partnership interests in kflp equally important the assignment of partnership_interest states that petitioners had obtained all necessary consents to effect the conveyance because the grat’s trustees qualified as permitted assignees within the meaning of section dollar_figure of the partnership_agreement and petitioners were not required to obtain any consents to transfer an assignee interest to a permitted assignee the inclusion of the statement that all necessary consents had been obtained also indicates that petitioners were transferring limited_partnership interests to the grat’s trustees further the statement that all necessary consents had been obtained contradicts the testimony of the kerr children that petitioners never requested that they consent to the transfers to the grat’s trustees -- - c objective economic analysis the objective economic realities underlying the transfers to the grat’s trustees do not support petitioners' position that the transferred interests should be considered assignee interests first and perhaps most importantly there were no significant differences under the kflp partnership_agreement between the rights of limited partners and assignees petitioners were vested with managerial responsibilities for kflp neither limited partners nor assignees had any managerial rights in addition limited partners and assignees enjoyed equivalent rights to information concerning the partnership's business affairs and they shared the same interests in the partnership's distributable cash finally while limited partners were permitted to put or sell their interests to the partnership under section dollar_figure of the partnership_agreement assignees were given a substantially equivalent right to offer their interests to the partnership under sections dollar_figure and dollar_figure of the partnership_agreement the only relevant difference between the rights of limited partners and assignees relates to a limited partner's right to vote on major decisions---a right not extended to assignees however given the rare and extraordinary nature of the matters gualifying as a major decision such as the filing of a bankruptcy petition or approving an act in contravention of the partnership_agreement we --- - do not consider a limited partner's right to vote on such matters to be significant for purposes of deciding the question presented we further note that petitioners retained the right to vote the limited_partnership interests and petitioners and the kerr children had the ability to convert the purported assignee interests to full limited_partnership interests or liquidate the partnership at will to characterize the interests’ that petitioners transferred to the grat’s trustees as assignee interests ignores the objective economic reality that there was no meaningful difference between the transfer of an assignee interest as opposed to a limited_partnership_interest d tax motivation the record shows that eastland structured petitioners' transfers to the grat’s trustees primarily to avoid the special valuation rules set forth in sec_2704 eastland's writings on the subject of family limited_partnerships disclose his belief that the transfer of an assignee interest from one family_member to another would serve to circumvent sec_2704 accepting petitioner's testimony that he did not consider whether he was transferring a limited_partnership_interest as opposed to an assignee interest to his grat’s it appears that eastland made a conscious decision not to raise the subject with his clients - - consistent with the foregoing we conclude that petitioners transferred limited_partnership interests to the grat’s trustees in substance as in form il petitioners' argument that the disputed transfers must be valued as assignee interests under sec_25_2512-1 gift_tax regs petitioners contend in the alternative that the limited_partnership interests in kflp they transferred to the grat’s trustees and the limited_partnership interests in kilp they transferred to the kerr children must be valued as assignee interests under the willing buyer willing seller standard prescribed in sec_25_2512-1 gift_tax regs specifically petitioners contend that the hypothetical willing buyer is assumed to be an outsider who would approach the purchase of a kflp or kilp limited_partnership_interest with the understanding that he could buy only an assignee interest and that there would be no guaranty of admission as a limited_partner petitioners’ position is based on a misunderstanding of the proper application of the willing buyer willing seller standard the nature of the property interest to be valued for federal gift_tax purposes generally is determined under state law see 309_us_78 8o 658_f2d_999 5th cir once the court has determined the nature or character of the property interest in - - question federal_law applies to determine how the property interest will be taxed see 357_us_51 the valuation standard under sec_25_2512-1 gift_tax regs is objective--the standard is based on a purely hypothetical willing buyer and willing seller each of whom seeks to maximize his or her profit from any transaction involving the property see 112_tc_130 and cases cited thereat the hypothetical willing buyer and willing seller are not specific individuals or entities and their characteristics are not necessarily the same as the personal characteristics of the actual seller or a particular buyer see estate of bright v united_states supra pincite6 estate of simplot v commissioner supra pincite petitioners attempt to expand sec_25_2512-1 gift_tax regs beyond its intended scope by using the provision to redefine the character of the property interests in question as assignee interests see eg estate of nowell v commissioner tcmemo_1999_15 however as explained above we have already determined that petitioners transferred limited_partnership interests to the grat’s trustees further petitioners admit that they transferred limited_partnership interests to their children accordingly sec_25_2512-1 gift_tax regs is properly applied by determining the price that a hypothetical willing buyer would pay - - a willing seller for limited_partnership interests in kflp and kilp tit sec_2704 b ---applicable restriction petitioners contend that sec_2704 is not applicable in this case even if the court concludes as we have that petitioners transferred limited_partnership interests to the grat’s and to their children petitioners argue that the provisions of section dollar_figure of the partnership agreements do not constitute applicable restrictions because the provisions do not restrict liguidation of the partnerships within the meaning of sec_2704 b a and the university's interests in kflp and kilp demonstrate that the kerr family did not have the ability unilaterally to lift any restrictions on liguidation within the meaning of sec_2704 b in the alternative petitioners assert that any restrictions on liguidation in the partnership agreements are excepted from the definition of an applicable_restriction pursuant to sec_2704 b and sec_25_2704-2 gift_tax regs because we agree with petitioners' contention that restrictions on liquidation in the partnership agreements are excepted from the definition of an applicable_restriction pursuant to sec_2704 b and sec_25_2704-2 gift_tax regs we need not consider petitioners' remaining arguments - - before proceeding with our analysis we will briefly review the legislative_history underlying sec_2704 the special valuation rules of which sec_2704 is a part were enacted in obra section a in conjunction with the repeal of sec_2036 the latter provision enacted as part of the omnibus budget reconciliation act of publaw_100_203 sec a 101_stat_1330 represented congress' attempt to discourage taxpayers' use of estate_freeze transactions for the purpose of reducing or avoiding federal transfer_taxes see h conf rept pincite 1987_3_cb_193 by congress felt compelled to repeal sec_2036 on the ground that the statute's complexity breadth and vagueness posed an unreasonable impediment to the transfer of family businesses informal s rept on s cong rec s15679-s15680 daily ed date although the special valuation rules were enacted as a more targeted substitute for sec_2036 there is little in the way of direct legislative_history relating to the enactment of sec_2704 in particular there was no provision for the special sec_2036 generally provided that if a person transferred property having a disproportionately large share of the potential appreciation in an enterprise while retaining an interest or right in the enterprise then the transferred property would be included in the transferor's gross_estate or upon the disposition of either the transferred property or the retained_interest the transferor would be deemed to have made a gift - - valuation rules in h_r 101st cong 2d sess --the house bill underlying obra provisions for special valuation rules first appeared in s 101lst cong 2d sess --the text of which the senate adopted in lieu of the language passed by the house in h_r s sec_7210 included new sec_2704 which provided in pertinent part as follows treatment of certain restrictions and lapsing rights -- for purposes of this subtitle the value of any property shall be determined--- without regard to any restriction other than a restriction which by its terms will never lapse the broad language of the senate version of sec_2704 did not survive the ensuing conference between the house and senate managers of the legislation unfortunately there is no meaningful explanation of the detailed language or concepts that were made a part of sec_2704 as finally enacted h conf rept pincite 1991_2_cb_560 states in pertinent part treatment of certain restrictions and lapsing rights in general the conference agreement modifies the provision in the senate amendment regarding the effect of certain restrictions and lapsing rights upon the value of an interest in a partnership or corporation these rules are intended to prevent results similar to that of estate of harrison v commissioner 52_tcm_1306 these rules do not affect minority discounts or other discounts available under present law the conferees intend that no inference be drawn regarding the transfer_tax effect of restrictions and lapsing rights under present law with restrictions under the conference agreement any restriction that effectively limits the ability of a corporation or partnership to liquidate is ignored in valuing a transfer among family members if the transferor and family members control the corporation or partnership and the restriction either lapses after the transfer or can be removed by the transferor or members of his family either alone or collectively example ---mother and son are partners in a two- person partnership the partnership_agreement provides that the partnership cannot be terminated mother dies and leaves her partnership_interest to daughter as the sole partners daughter and son acting together could remove the restriction on partnership_termination under the conference agreement the value of mother's partnership_interest in her estate is determined without regard to the restriction such value would be adjusted to reflect any appropriate fragmentation discount this rule does not apply to a commercially reasonable restriction which arises as part of a financing with an unrelated party or a restriction required under state or federal_law the provision also grants to the treasury secretary regulatory authority to disregard other restrictions which reduce the value of the transferred interest for transfer_tax purposes but which do not ultimately reduce the value of the interest to the transferee the foregoing as background we return to our analysis sec_2704 b a broadly defines an applicable_restriction as any restriction which effectively limits ability of the corporation or partnership to liquidate sec_2704 b b excepts from the definition of an applicable_restriction any restriction on liquidation imposed or required to be imposed by any federal or state law however -- - in what we view as an expansion of the exception contained in sec_2704 b b the secretary promulgated sec_25 b gift_tax regs which states in pertinent part an applicable_restriction is a limitation on the ability to liquidate the entity in whole or in part that is more restrictive than the limitations that would apply under the state law generally applicable to the entity in the absence of the restriction thus the question arises whether the partnership agreements involved herein impose greater restrictions on the liquidation of kflp and kilp than the limitations that generally would apply to the partnerships under state law section dollar_figure of the partnership agreements states in pertinent part that the partnerships shall dissolve and liquidate upon the earlier of december or by agreement of all the partners petitioners direct our attention to trlpa section which provides that a texas limited_partnership shall be dissolved on the earlier of the occurrence of events specified in the partnership_agreement to cause dissolution the written consent of all partners to dissolution the withdrawal of a general_partner or entry of a decree of judicial dissolution trlpa section dollar_figure provides that following the dissolution of a limited_partnership the partnership's affairs shall be wound up including the liquidation of partnership assets as soon as reasonably practicable -- -- on the basis of a comparison of section dollar_figure of the partnership agreements and trlpa section we conclude that section dollar_figure of the partnership agreements does not contain restrictions on liquidation that constitute applicable restrictions within the meaning of sec_2704 we reach this conclusion because texas law provides for the dissolution and liquidation of a limited_partnership pursuant to the occurrence of events specified in the partnership_agreement or upon the written consent of all the partners and the restrictions contained in section dollar_figure of the partnership agreements are no more restrictive than the limitations that generally would apply to the partnerships under texas law consequently these provisions are excepted from the definition of an applicable_restriction pursuant to sec_2704 b b and sec_25_2704-2 gift_tax regs respondent counters that we should compare the restrictions contained in section dollar_figure of the partnership agreements with trlpa section which provides a limited_partner may withdraw from a limited_partnership at the time or on the occurrence of events specified in a written partnership_agreement and in accordance with that written partnership_agreement if the partnership_agreement does not specify such a time or event or a definite time for the dissolution and winding up of the limited_partnership a limited_partner may withdraw on giving written notice not less than six months before the date of withdrawal to each general_partner respondent's reliance on trlpa section dollar_figure is misplaced trlpa section dollar_figure governs the withdrawal of a limited_partner from the -- - partnership----not the liquidation of the partnership trlpa section dollar_figure sets forth limitations on a limited partner's withdrawal from a partnership however a limited_partner may withdraw from a partnership without requiring the dissolution and liquidation of the partnership in this regard we conclude that trlpa section dollar_figure is not a limitation on the ability to liquidate the entity within the meaning of sec_25_2704-2 gift_tax regs respondent's position herein is inconsistent with sec_25_2704-2 example gift_tax regs which states in pertinent part d owns a percent interest and each of d's children a and b owns a percent interest in general_partnership x the partnership_agreement requires the consent of all the partners to liquidate the partnership under the state law that would apply in the absence of the restriction in the partnership_agreement the consent of partners owning percent of the total partnership interests would be required to liquidate xx x the requirement that all the partners consent to the liquidation is an applicable_restriction significantly the restriction on liquidation in the partnership_agreement described in the example was not compared with a state law provision such as trlpa section pertaining to withdrawal from a partnership rather the terms of the partnership_agreement are compared with a partnership_liquidation provision similar to trlpa section with these points in mind we reject respondent's argument regarding trlpa section we are mindful that the secretary has been vested with broad regulatory authority under sec_2704 however the - al --- regulations in place do not support a conclusion that the disputed provisions in the kflp and kilp partnership agreements constitute applicable restrictions conclusion in sum we hold that petitioners transferred limited_partnership interests to the grat’s trustees however consistent with the preceding discussion we conclude that section dollar_figure of the partnership agreements does not contain an applicable_restriction within the meaning of sec_2704 accordingly we will grant petitioners' motion for partial summary_judgment as it pertains to this issue to reflect the foregoing an order granting petitioners’ motion for partial summary_judgment will be issued as it relates to the sec_2704 b issue
